Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holdsworth et al (US Pub. 2015/03091491; hereinafter Holdsworth).

As per claim 1, Holdsworth discloses a method of quality control for a 3D printing system, the method comprising: 

scanning a 3D reference phantom with a scanning device thereby producing one or more scanned images of the 3D reference phantom [Fig. 1b; para 0035; the phantom is imaged using a three dimensional MRI or CT scanner]; 

importing the one or more scanned images into modeling software [para 0030-0031; inherent to a process of fabrication in a 3D printing system utilizing a CAD software or any other modeling software]; 

generating a 3D model of the 3D reference phantom in the modeling software [para 0030-0031, 0035; inherent to a process of fabrication in a 3D printing system utilizing a CAD software or any other modeling software]; 

printing a printed 3D phantom on a 3D printer in communication with the modeling software [para 0035; reconstructing a precise image of the phantom that is registered to the isocenter of the scanner]; 

comparing a size of at least one geometric feature of the printed 3D phantom to a size of a corresponding at least one geometric feature of the 3D reference phantom [para 0037; comparing control points between the printed 3D phantom and the reference phantom]; and 

[para 0037; calibrating the 3D printing system based on detected a deviation].

Note: for inherency support please check prior art US-20030074174: para 0002, 0052, 0059, 0009-0012.

As per claim 8, Holdsworth discloses a method of producing a patient-specific part using a 3D printing system, the method comprising: 

scanning a portion of a patient's body with a scanning device thereby producing one or more images of the portion of the patient's body [para 0035; the phantom is imaged using a three dimensional MRI or CT scanner and scanned object can be a patient’s body part]; 

importing the one or more images into modeling software [para 0030-0031; inherent to a process of fabrication in a 3D printing system utilizing a CAD software or any other modeling software]; 

segmenting the one or more images to form a segmented set of images [abstract; para 0005-0006, 0014, 0045; segmentation]; 

[para 0030-0031, 0035; inherent to a process of fabrication in a 3D printing system utilizing a CAD software or any other modeling software]; 

printing, with a 3D printer, a printed 3D model of the portion of the patient's body [para 0035; reconstructing a precise image of the phantom that is registered to the iso-center of the scanner]; 

scanning the printed 3D model of the portion of the patient's body with the scanning device thereby producing one or more images of the printed 3D model [para 0035; a three dimensional MRI or CT scanner]; 

registering the one or more images of the printed 3D model to the 3D model in the modeling software [para 0035, registering to the isocenter of the scanner]; 

calculating a geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software on a point-by-point basis [para 0037; comparing control points between the printed 3D phantom and the reference phantom]; and 

determining if the calculated geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software are within a pre-determined tolerance [para 0037; calibrating the 3D printing system based on detected a deviation]
As per claim 2, Holdsworth discloses wherein the 3D reference phantom comprises a plurality of line-pair groups [Fig. 6, 7, 8].

As per claim 3, Holdsworth discloses wherein the plurality of line-pair groups include different sized openings [Fig. 9, 10].

As per claim 4, Holdsworth discloses wherein the scanning device is at least one of a CT scanner, a microCT scanner, an optical imager, and an x-ray machine [para 0004].

As per claim 5, Holdsworth discloses wherein comparing the size of the at least one geometric feature of the printed 3D phantom to the size of the corresponding at least one geometric feature of the 3D reference phantom comprises imaging the printed 3D phantom and the 3D reference phantom [para 0037; comparing control points between the printed 3D phantom and the reference phantom]; and creating a visual map illustrating measured differences between the printed 3D phantom and the 3D reference phantom [abstract; Fig. 10; para 0006, 0037; a vector map].

As per claim 6, Holdsworth discloses wherein the imaging equipment is a CT scanner, microCT scanner, optical imager, or an x-ray machine [para 0004].

As per claim 7, Holdsworth discloses wherein comparing the size of the at least one geometric feature of the printed 3D phantom to the size of the corresponding at least one geometric feature of the 3D reference phantom comprises manually measuring the size of the at [para 0006, 0007, 0030, 0037].

As per claim 9, Holdsworth discloses wherein the scanning device is at least one of a CT scanner, a microCT scanner, an optical imager, and an x-ray machine [para 0004].

As per claim 10, Holdsworth discloses wherein the step of printing the 3D model of the portion of the patient's body includes adding patient-identifying information to the printed 3D model [para 0035; printing a model usually include adding bar code, serial number and other identifying information as disclosed by US-20030074174].

As per claim 11, Holdsworth discloses wherein the method further comprises cleaning a portion of the 3D printed model with a liquid [claim 2].

As per claim 12, Holdsworth discloses wherein the step of calculating the geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software is performed by overlaying the segmented set of images with the scans from the printed 3D model [para 0037; comparing control points between the printed 3D phantom and the reference phantom and common to verify the accuracy of the printing process as disclosed in US-20030074174 – claim 32].

As per claim 13, Holdsworth discloses wherein the method comprises testing the accuracy of the printer by comparing the one or more images of the 3D printed model to the 3D [para 0006-0007, 0030, 0037; control points].


Short summary of cited prior art by the examiner in PTO-892 form but not used in rejection above.
A. US-20040062358 discloses an invention that relates to the provision of accurate calibration phantoms for use in determining bone structure and methods of using these calibration phantoms.
B. US-20030074174 discloses an efficient method of performing quality assurance by enabling a comparison between a digital model of a hearing-aid shell and a digital model of a printed and scanned hearing-aid shell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.